Order filed August 6, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00436-CV
                                   ____________

            IRMA MEDRANO AND JUAN ROMERO, Appellants

                                         V.

STRESSFREE PROPERTY SOLUTIONS & THOMAS BARKER, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1061296

                                    ORDER

      The notice of appeal in this case was filed May 11, 2015. The clerk’s record
was filed July 24, 2015. To date, the filing fee of $195.00 has not been paid. No
evidence that appellants have established indigence has been filed. See Tex. R.
App. P. 20.1. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before August 21, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM